Citation Nr: 1033770	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-04 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified before the undersigned Veterans Law Judge 
in May 2009.  A copy of the transcript of this hearing has been 
associated with the claims file.

In May 2010, the Board sought an opinion from the Veterans Health 
Administration (VHA).  The Board has received that opinion.  The 
appeal is ripe for adjudication upon the merits.


FINDING OF FACT

Hypertension did not begin during service or within a year of 
separation from service; the preponderance of the evidence is 
against a finding that hypertension developed after service due 
to an incident of service, to include a psychiatric reaction.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 1112, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA & Other Preliminary Matters

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to provide; 
and (3) inform the claimant about the information and evidence 
the claimant is expected to provide.   

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must indicate that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to the 
claim adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  

The Veteran was issued a December 2006 VCAA notification letter.  
In a September 2007 letter, the RO provided the Veteran notice of 
what would be needed to establish secondary service connection, 
to include notice that service connection, in this case, would 
need to be established for the underlying depression/anxiety.  
After review of these letters, the Board finds that VA fulfilled 
the notice requirements under 38 U.S.C.A. § 5103(a).  The Veteran 
was informed about the information and evidence not of record 
that is necessary to substantiate his claim; the information and 
evidence that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.  In addition, the 
December 2006 letter provided the Veteran notice regarding the 
evidence and information needed to establish disability ratings 
and effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.   The 
September 2007 VCAA notification letter was issued after the 
rating decision on appeal.  The RO cured the timing defect by 
providing complete VCAA notice together with re-adjudication of 
the claim, as demonstrated by the January 2008 statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  As 
neither the Veteran, nor his representative, have indicated any 
prejudice caused by this error, or any other existent error, the 
Board finds no basis for finding prejudice against the Veteran's 
appeal of the issue adjudicated in this decision.  See Shinseki 
v. Sanders, 129, S. Ct. 1696 (U.S. 2009).  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains the identified 
VA treatment records and disability records from the Social 
Security Administration (SSA).  As a result of seeking a VHA 
opinion, the claims file now also contains a competent, non-
speculative opinion regarding the question on appeal.  There is 
no additional duty to obtain a medical opinion.  See 38 C.F.R. 
§ 3.159.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) 
requires that a Veterans Law Judge who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the undersigned clearly 
explained the issue on appeal and discussed the current evidence 
of record, to include whether additional VA records were 
outstanding.  Subsequent to the hearing, the undersigned directed 
additional development be completed regarding the element on 
which this appeal has been denied.  After review, the Board finds 
that there has been substantial compliance with 38 C.F.R. 
3.103(c)(2) and neither the Veteran nor the representative has 
identified any prejudice in the conduct of the Board hearing.

Law & Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.

Under VA regulation, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160mm. or greater with a diastolic 
blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1).

Regulations provide that certain chronic diseases, including 
cardiovascular-renal disease, including hypertension, will be 
considered to have been incurred in or aggravated by service even 
though there is no evidence of such disease during the period of 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In order for the 
presumption to apply, the evidence must indicate that the 
disability became manifest to a compensable (10 percent) degree 
within one year of separation from service.  See 38 C.F.R. § 
3.307.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a) 
(2009).

Service connection may also be granted for a disability medically 
shown to be proximately due to or the result of a service-
connected disability.  See 38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Libertine v. Brown, 9 
Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. App. 
513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  For valid secondary service connection claims, there 
must be (1) evidence of a current disability; (2) evidence of a 
service- connected disability; and (3) competent evidence 
establishing a nexus between the service-connected disability and 
the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes where there is no credible lay 
evidence of a continuity of symptomatology.  Davidson, 581 F.3d. 
1313.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A nexus to service may be provided by a medical opinion 
showing that the current disability is related to service.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and competent evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to service 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102. 

Factual Background

The Veteran contends that he currently has hypertension due to 
service.  Specifically, the Veteran contends that a psychiatric 
reaction, including nervousness and paranoia, developed in 
service due to his duties maintaining nuclear weapons, and that 
this psychiatric reaction later led to his hypertension.  Service 
connection for posttraumatic stress disorder, depression, anxiety 
and bipolar disorder has been denied, and were not appealed.  
Thus, service connection is not in effect for any psychiatric 
disability.  

The Veteran's DD Form 214 reveals that the Veteran was a nuclear 
weapons assistant.  Although the Veteran had a blood pressure 
reading of 140/90 at the time of the July 1958 entrance 
examination, the Veteran's blood pressure reading was 128/60 at 
the time of the May 1951 separation examination.  Review of the 
service treatment records does not reveal any diagnosis of 
hypertension.

Post-service records do not document a finding of hypertension 
until more than a decade after service.  The Veteran testified 
that he was first treated for hypertension in the 1970s.  The 
record indicates that the Veteran is currently taking medication 
for hypertension.  

In the VHA opinion received pursuant to the May 2010 Board 
request, the specialist opined, after review of the file, that it 
was less likely than not that the Veteran has hypertension 
connected to his service.  As rationale, he wrote that the 
Veteran's other comorbidities could account for the hypertension 
he developed ten years after his service.  He listed these 
comorbidities as obesity, alcohol and nicotine abuse, and 
psychiatric illness.  The specialist wrote that these 
comorbidities were extensively documented in the record.  The 
specialist indicated knowledge of the blood pressure readings 
taken upon entrance and separation from service.

Analysis

The Board finds that service connection for hypertension is not 
warranted.  The Veteran did not assert that hypertension began in 
service, but rather that it developed due to an in-service 
psychiatric reaction.  In testimony, the Veteran stated that he 
was first treated for hypertension in the 1970s.  He was 
separated from service in 1961.  The service treatment records 
show that he had a blood pressure reading upon entrance to 
service that met the definition of hypertension, but given that 
there was only one reading, there was no confirmation of 
hypertension.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1)(hypertension must be confirmed by readings taken two or more 
times on at least three different days).  There were no findings 
of hypertension noted on entrance into service.  Consequently, 
the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111 
(West 2002) (a veteran is presumed to have been sound upon entry 
into the military, except as to conditions noted at the time of 
acceptance, examination, or enrolment).  Additionally, the blood 
pressure reading upon separation from service did not meet this 
definition.  Moreover, there was no diagnosis, finding, or 
treatment for hypertension during service.

After review of the Veteran's statements regarding date of onset 
and the medical evidence, the Board finds that the disability did 
not begin in service or for many years after service.  The 
Veteran did not assert a continuity of symptomatology.  See 
38 C.F.R. § 3.303(b).  Therefore, service connection is not 
warranted on the basis of in-service incurrence or on a 
presumptive basis as a chronic disability.  See 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  As service connection is not in effect 
for any psychiatric disability, service connection is not 
warranted on this secondary basis.  See 38 C.F.R. § 3.310.

The remaining avenue for service connection is that the 
hypertension developed after service due an incident that 
occurred during service.  See 38 C.F.R. § 3.303(d).  Here, the 
Veteran has asserted that hypertension developed due to an in-
service psychiatric reaction.  He reported his duties with 
nuclear weapons and the stress that accompanied those duties.  
The evidence shows that the Veteran did perform these duties and 
he does have a current diagnosis of hypertension.  Thus, the 
remaining element to be satisfied is evidence that connects the 
current diagnosis of hypertension to these duties of service.  
This element requires an opinion that links a development of the 
disease to a specific event/stress in the past.  In the Board's 
judgment, therefore, this element requires medical expertise.  
The Veteran has not been shown to possess this medical expertise, 
and thus, his opinion on this element of the claim is not 
probative.  See  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (noting that lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition (noting, in a 
footnote, that sometimes the layperson will be competent to 
identify the condition where the condition is simple, for example 
a broken leg, and sometimes not, for example, a form of cancer)).

Instead, the Board must rely on the medical evidence of record.  
In this case, this evidence consists of the VHA opinion obtained 
pursuant to the May 2010 Board request.  The specialist provided 
a negative opinion.  The specialist indicated review of the 
claims file and provided a non-speculative opinion supported by 
adequate rationale.  Thus, the Board finds this opinion to be of 
substantial probative value.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295 (2008).  The preponderance of the evidence weighs 
against service connection.

After consideration of the entire evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for service connection for hypertension 
must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the preponderance 
of the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).




ORDER

Service connection for hypertension is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


